Citation Nr: 0802784	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
minimal compression fracture, L1 and L2, currently rated as 
noncompensable.

2.  Entitlement to an increased evaluation for residuals of a 
torn medial meniscus of the left knee, currently rated as 
noncompensable.

3.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 and a January 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge and testified regarding his symptomatology.  A 
transcript is of record.

The issue of entitlement to an increased rating for a 
duodenal ulcer is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a minimal compression fracture, L1 and 
L2 are not manifested by forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.

2.  The residuals of a torn medial meniscus of the left knee 
manifests with pain, giving way, and the use of assistive 
devices.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a minimal compression fracture of L1 and L2 have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, 
Diagnostic Code 5235 (2007).

2.  The criteria for an evaluation of 10 percent, but no 
more, for residuals of a torn medial meniscus of the left 
knee have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2004 
and September 2005. This letter effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
medical records, and lay statements are associated with the 
claims file. Additionally, the veteran was afforded VA 
examinations. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Residuals of a Minimal Compression Fracture

The veteran was granted service connection for residuals of a 
minimal compression fracture of L1 and L2 in a March 1999 
rating decision and assigned a noncompensable evaluation 
effective May 28, 1998.  The veteran filed a claim for an 
increased rating in July 2004, stating his condition had 
worsened.  In an October 2004 rating decision, the RO denied 
the veteran's request and continued the noncompensable 
evaluation.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is again the 
claim and appeal will be denied.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Here, the veteran filed a claim for an increased rating in 
July 2004.  The veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5235 to 5243 in a December 
2005 statement of the case.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).

Regulations pertaining to the criteria for evaluating 
disorders of the spine, including vertebral fractures and 
dislocations evaluated under Diagnostic Code 5235, provides 
for the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine. This 
formula assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent evaluation is for 
assignment upon a showing a forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height. 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2007).

A 20 percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis. Id.

A 30 percent evaluation is for assignment for favorable 
ankylosis of the entire cervical spine. A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine and unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

In a September 2004 VA examination, the veteran reported that 
he injured his back during service.  The examiner noted there 
was additional back trauma in October 1998 which the veteran 
did not disclose during the course of the examination.  The 
veteran reported flaring with incapacitation of once per year 
of 4-5 days of missed work. There were no identifiable 
aggravating factors.  Alleviating factors were decreased 
activities in general with staying at home.  The veteran 
reported he avoided lifting, no longer hunted or played golf 
and driving greater than 30 minutes increased pain.  The 
veteran's range of motion of the thoracolumbar spine was 
forward flexion 0 to 60 degrees, with pain at 52.  Extension 
was 0 to 20 degrees with pain, right lateral flexion was 0 to 
25 degrees with pain; left lateral flexion was 0 to 22 
degrees with pain, left lateral rotation was 0 to 40 degrees 
with pain, and right lateral rotation was 0 to 32 degrees 
with pain.  The examiner diagnosed degenerative disc disease 
of L5-S1 and mild degeneration of L1 and L2 vertebrae.  The 
examiner stated the veteran experienced a low back strain 
while in service.  The examiner opined his radicular symptoms 
were not consistent with L1 and L2 nerve impingement but were 
consistent with L3, L4, and L5 nerve impingement.  The 
examiner stated the veteran's current back condition was not 
related to the service back condition of a low back strain.  
The examiner noted the veteran was not forthcoming in 
presenting back trauma and condition since service based on 
the medical evidence presented.  

As noted above, during the September 2004 VA examination, the 
examiner reported that ankylosis has not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

As the veteran noted no disturbances of bowel or bladder 
habits, the application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) is not in order.   

The veteran does not meet the criteria for a compensable 
rating.  As noted above, a 10 percent evaluation is for 
assignment upon a showing a forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  The veteran's 2004 VA examination indicated 
the range of motion of the thoracolumbar spine to be within 
normal limits. Additionally, the June 2004 VA examiner stated 
the veteran's current back condition was not related to a 
service back condition of low back strain.  

The Board has considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's residuals of a minimal 
compression fracture of L1 and L2 have not been characterized 
as intervertebral disc syndrome. As such the schedular 
criteria used to evaluate intervertebral disc syndrome are 
not for application in this case.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above.  Johnson v. Brown, 9 Vet. 
App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
While the Board acknowledges the appellant's complaints of 
pain, it is noted that the noncompensable rating best 
represents the level of current disability. Van Hoose v. 
Brown, 4 Vet. App. 361 (1993) (The assignment of a 
compensable rating itself is recognition that industrial 
capabilities are impaired. 

Residuals of a Torn Medial Meniscus of the Left Knee

The RO granted service connection for residuals of a torn 
meniscus of the left knee in a March 1999 rating decision. At 
that time, a noncompensable rating was assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257. The veteran contends 
the current noncompensable disability rating does not 
accurately reflect the severity of his disability.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint. Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation. Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees. 
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Normal extension of the knee is to zero degrees. 38 C.F.R. § 
4.71, Plate II. Normal flexion is 140 degrees. Id. According 
to these criteria, the appellant has always demonstrated 
normal extension (zero degrees) in the left knee. 

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation. 
A 20 percent evaluation requires moderate impairment. A 30 
percent evaluation requires severe subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the knee 
joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260 a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees; a 20 percent 
evaluation is warranted when flexion is limited to 30 
degrees; and, a 30 percent evaluation is for assignment upon 
a showing of flexion limited to 15 degrees. Additionally, 
under Diagnostic Code 5261 evaluating limitation of extension 
of the leg, a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees. A 30 
percent evaluation is warranted for extension limited to 20 
degrees and a 40 percent evaluation is assigned for extension 
limited to 30 degrees. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). Complaints of additional limitation in the 
left knee from pain, giving way, and fatigue, following 
repetitive use were noted in the report of the November 2005 
VA examination. The veteran also reported the use of a cane 
for walking assistance on an intermittent and occasional 
basis.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The evidence of record consists of VA outpatient treatment 
records, VA examinations, private medical records, and lay 
statements by the veteran. 

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is not 
evidenced, and the degree of pain he has. With increasing 
levels of pain, concomitantly increasing degrees of muscle 
spasm, weakness, atrophy, inability to function, and the 
like, are expected. 38 C.F.R. §§ 4.40, 4.45, 4.59. In this 
case, chronic pain was reported in the left knee. No muscle 
atrophy has been demonstrated in the left leg. There is no 
clinical evidence of any muscle spasm. However, crepitus 
(characterized as "clicks and snaps") was demonstrated 
clinically in the left knee. 

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, giving way, crepitus and pain are findings 
that could limit the appellant's functional ability; thus a 
10 percent evaluation is warranted for the left knee.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the left knee disability at any 
time. 

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). The clinical 
evidence of record does not contain any findings of laxity or 
instability of the left knee. Thus, the current 10 percent 
rating for the left knee is based on the functional 
limitations described in the absence of instability and 
subluxation. In the absence of such additional and separate 
disability, a separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint. Nor is there any medical evidence of 
ankylosis. Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the assigned 10 percent rating for the 
left knee is assigned based on the giving way, crepitus and 
complaints of pain that are evidenced. No subluxation or 
instability has been demonstrated in the left knee. While X-
rays have confirmed the presence of arthritic changes in the 
left knee, a separate rating would not be warranted in this 
case anyway because the limitation of motion has already been 
considered in the rating assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluation for the 
appellant's knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that the appellant's service-connected 
left knee disability addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b). The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations. 38 
U.S.C.A. § 1155. "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate. As discussed above, there are 
higher ratings for the left knee disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. The appellant 
has not required any hospitalization for his service-
connected left knee disability and he has not demonstrated 
marked interference with employment. 

There are no objective evidence of any symptoms due to the 
veteran's service-connected left knee disability at issue 
that is not contemplated by the rating criteria. 
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted. See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996). 
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)


ORDER

A compensable evaluation for residuals of a minimal 
compression fracture, L1 and L2 is denied.

An evaluation of 10 percent, but not more, for residuals of a 
torn medial meniscus of the left knee is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal. 
Accordingly, further appellate consideration will be deferred 
and this matter remanded for action as described below.

The appeal is therefore REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The veteran is currently assigned a noncompensable rating for 
a duodenal ulcer under Diagnostic Code 7305.  The assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case." See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During a November 2005 VA examination, the veteran reported 
night-time acid in the throat when laying down in bed for the 
past 15 years.  The veteran reported gagging, coughing, and 
the expectorate of some "green slime."  The veteran is 
currently taking medication for this condition.  The veteran 
reported moderate symptoms of abdominal colic, nausea, 
vomiting, and abdominal distention which occurred daily or 
more often lasting one hour.  The veteran also reported 
heartburn and regurgitation occurring on a daily basis 
lasting approximately one hour.  The veteran further reported 
vomiting with blood.  A double contrast upper 
gastrointestinal series was performed and the study revealed 
a small diverticulum near the junction of the middle and 
distal one-third of the esophagus.  There was good 
demonstration of the duodenal bulb with no ulceration or 
deformity.  There was a small diverticulum from the 
descending portion of the duodenal C-loop approximately 1.5 
centimeters in diameter.  The examination noted there was no 
objective evidence of ulcerations and subjective symptoms of 
GERD only.  

The VA examination showed no evidence of ulceration or 
deformity.  However, there was evidence of small diverticulum 
from the descending portion of the duodenal C-loop.  Although 
the effects of the esophageal diverticuli were addressed by 
the examiner, the effects, if any, of the small diverticulum 
from the descending portion of the duodenal C-loop were not. 
Further explanation of the veteran's disorder is necessary 
prior to appellate review.

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).



Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, 
or other medical treatment for the 
disorder at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and 
associate them with the claims folder. 
The veteran may also submit any 
evidence or further argument relative 
to the claim at issue.

2.	The RO/AMC will return the claims 
folder, and a copy of this remand, to 
the examiner conducting the November 
2005 VA examination. Request that the 
examiner state whether the appellant's 
current subjective symptomatology is 
attributable to residuals of a 
duodenal ulcer or diverticulum.  If 
the examiner is not available or is no 
longer employed by VA, the inquiry may 
be answered by another suitably 
qualified examiner, provided that a 
comprehensive review of the claims 
folder be undertaken, reported, and 
acknowledged by the examiner. If 
necessary, any further examinations 
and/or clinical testing may and should 
be conducted.

3.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

4.	When the development requested has 
been completed, the issue should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. The 
RO/AMC's attention is called to the 
ruling in Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits 
evidence of a medical disability and 
submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).   

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


